Citation Nr: 0521909	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-12 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the low back and residuals fracture, currently 
rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from October 1973 to 
January 1977.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that assigned an increased (40 
percent) evaluation for residuals of traumatic degenerative 
arthritis of L3-4 with discopathy of L3-S1, with compound 
fracture, anterior aspect of L4.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for a higher rating.  

At a May 2005 hearing held at the RO before the undersigned, 
the veteran claimed that his service-connected disabilities 
precluded employment.  This testimony is construed as a claim 
for a total rating for compensation purposes based on 
individual unemployability.  The RO has not had the 
opportunity to address this issue since granting service 
connection for hepatitis C in November 2004.  This issue is 
referred to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action required.


REMAND

At his hearing, the veteran testified that he has received 
more recent treatment for his back (from VA and private 
sources) and that recent MRI and X-ray reports have not been 
associated with the claims file.  He also testified that he 
recently qualified for Social Security Administration (SSA) 
disability benefits because of his back and that the low back 
disorder has continued to deteriorate since his most recent 
VA examination, conducted in July 2002.  

Because of these developments, the claim must be remanded in 
order to obtain any relevant treatment records, including SSA 
records, and to afford the veteran another VA examination.  
See Caffrey v Brown, 6 Vet App 377, 381 (1994) (the Court 
held that where evidence indicated a material change in the 
disability or indicated that the current rating may be 
incorrect, a fresh medical examination was required).  

Moreover, since the August 2002 statement of the case (SOC) 
was issued the rating criteria of intervertebral disc 
syndrome has changed.  Thus, the AMC must consider the 
revised rating criteria.  

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should request any 
available VA clinical records, including 
MRI and X-ray reports.  The relevant time 
period for claimed treatment is since 
July 2002.  

2.  The AMC or RO should also obtain any 
SSA decision and the medical records upon 
which that decision is based.  If no 
record is forthcoming, that fact should 
be clearly noted in the claims files and 
the AMC should advise the veteran.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should make 
arrangements for orthopedic and 
neurologic examinations by an M.D.  The 
claims file, including this remand, 
should be made available to the physician 
for review.  

The examiner should report the range of 
motion in the lumbosacral spine, or 
whether, and at what angle, there is 
ankylosis.

The examiner should note whether there is 
demonstrable deformity of vertebrae as a 
residual of the service connected low 
back fracture.

The examiner should also note any 
neurologic deficit resulting from 
degenerative disc disease of the low 
back.  The examiner should note any 
nerves affected by paralysis, partial 
paralysis, neuritis, or neuralgia.  In 
the case of partial paralysis, neuritis, 
or neuralgia, the examiner should express 
an opinion as to its severity.

The examiner should also express an 
opinion as to the overall severity of the 
degenerative disc disease.

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

The information requested from the 
examiner is needed to rate the veteran's 
disability in accordance with the rating 
schedule.

3.  After ensuring that the development 
requested above has been completed to the 
extent possible and that the examination 
report contains all requested 
information, the AMC or RO should 
readjudicate the claim for an increased 
rating for degenerative disc disease, 
including consideration of the former and 
current version of the rating schedule, 
and of an extraschedular rating under 
38 C.F.R. § 3.321(b).  If the benefits 
sought remain denied, the AMC or RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C. §§ 
5109B, 7112.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


